Title: To George Washington from Ensign Benjamin Gould, 21 June 1776
From: Gould, Benjamin
To: Washington, George


Boston, 21 June 1776. “Whereas I received orders from your Excellency to march the Guard under my Command at Genl Lees Qua[rte]rs to Guard the Magazeine at Winter Hill. accordingly I Did. . . . the Powder was moved into Boston, then General Ward Gave orders for me to march into Boston and be his Guard. accordingly I marched into Boston and remain his Guard; and as he Expects soon to Leave the Service: I humbly ask the favour of your Excellency to permit me and Guard to stay as Guard for the Succeeding General.”
